Appeal from a decision and award by the Workmen’s Compensation Board. Appellants raise two points on appeal: (1) That claimant at the time of his injury was the employee of an independent contractor, and (2) that the property in question was not devoted to a business operated for pecuniary gain. The first issue was a question of fact upon which there was conflicting testimony. We may not weigh such testimony and are bound by the decision of the board thereon. As to the second issue, it appears that ground upon which the bungalow stood was leveled off and used as a parking space within six months after the accident. The board might draw the inference that the demolition of the bungalow, at which claimant was working when injured, was preparatory to devoting the space to a parking lot. The board was therefore justified in finding that the employers were engaged in a business for pecuniary gain. Award affirmed, with costs to the Workmen’s Compensation Board. Heffernan, Brewster, Poster and Lawrence, JJ., concur; Hill, P. J., dissents.